Citation Nr: 1219861	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for cancer of the prostate, to include claimed as a result of testosterone therapy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a March 2012 hearing before the undersigned.  He also testified at an April 2011 hearing before a Decision Review Officer (DRO).  Transcripts of both hearings have been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for cancer of the prostate and its residuals.  The Board finds that further development of this issue is warranted prior to appellate review. 

On remand, the RO/AMC should make every effort to obtain the Veteran's complete laboratory results from blood tests performed at the Detroit VA Medical Center (VAMC) on November 10, 2008.  In this regard, the Veteran contends that testosterone therapy prescribed by VA in early November 2008 caused or aggravated his prostate cancer.  Cancer of the prostate was diagnosed in May 2009, several months after initiation of testosterone therapy, based on pathological studies of a biopsy of the prostate.  The biopsy was performed because blood tests in March 2009 showed an elevated prostate specific androgen (PSA) level of 6.05 ng/mL.  The normal reference range for PSA levels is 0 to 4 ng/mL, according to the laboratory report.  The urologist who ordered the biopsy noted in a May 2009 VA treatment record that the role of testosterone therapy in increasing the aggressiveness or activating dormant prostate cancer was unclear.  He also noted that the Veteran's hypogonadism put him at increased risk for a higher grade cancer of the prostate.  

In support of his claim, the Veteran has submitted information from several sources, including the FDA label for testosterone dermal patches (the type of therapy he received), reflecting that testosterone therapy may stimulate the growth of early or subclinical prostate cancer and thus was contraindicated in patients with known or suspected cancer of the prostate.  These sources recommend that patients be screened for prostate cancer prior to initiation of testosterone therapy. 

In a July 2010 VA medical opinion obtained in connection with this claim, the examiner stated that while older studies supported a possible link between testosterone therapy and the aggravation of prostate cancer, more recent studies have not found such a link.  In this regard, she cited to a March 2009 study published in the British Journal Urology International (BJUI) stating that the incidence of prostate cancer among men with late-onset hypogonadism who had been placed on testosterone replacement therapy was no greater than in the general population.  The examiner also quoted from UpToDate, which stated that there was no reason to believe that men on testosterone therapy were more likely to develop cancer of the prostate than men who produced their own testosterone.  Nevertheless, this source also stated that it was prudent to perform a digital rectal examination and obtain a blood PSA level prior to prescribing such therapy.  It also recommended referral for a possible biopsy if, in relevant part, the PSA level was above 4 ng/mL initially.  The VA examiner noted that the Veteran's PSA level at the time he commenced testosterone therapy in November 2008 was not available.  However, she observed that prostate cancer grows very slowly and thus the fact that the Veteran had a PSA level of 6.05 and a subsequent positive biopsy after four months of testosterone therapy "clearly" showed that he had prostate cancer at the time of initiation of testosterone therapy.  Thus, based on the recent medical studies and the timeframe in which the Veteran's prostate cancer was diagnosed after he initiated testosterone therapy, the examiner concluded that testosterone therapy did not cause or aggravate his prostate cancer.

At the time the Veteran was prescribed testosterone therapy in early November 2008, a digital rectal examination was not performed.  There is no indication that prostate cancer would have been suspected based on such an examination, as a rectal examination performed by the urologist in May 2009 did not show any abnormalities.  Although a rectal examination was not performed in November 2008, the Veteran was scheduled for blood work, and the November 10, 2008 VA treatment record, dated a few days later, reflects that blood tests were performed that day.  While VA treatment records include some of the results from this blood work, presumably as relevant to a general examination, the complete laboratory results are not of record, to include the results of any PSA level testing that may have been performed.  The last PSA level cited to in the VA treatment records is from a March 2008 blood test showing a PSA level of 3.67 ng/mL, which was in the normal range.  If the Veteran's PSA level from November 2008 can be obtained, it will clarify whether his PSA level was normal at the time of initiation of testosterone therapy.  It will also show whether there was an abnormal increase in the PSA level during the four months he was on testosterone therapy.

If the RO/AMC is successful in obtaining the Veteran's PSA level in November 2008, this result should be sent to the July 2010 examiner for commentary.  Specifically, the examiner should discuss whether it affects the opinion set forth in the July 2010 VA examination report.  If that examiner is not available, another VA examiner with appropriate expertise should review and comment on the November 2008 PSA level in light of the evidence of record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's complete laboratory results from blood work performed on November 10, 2008 at the Detroit VAMC should be obtained and associated with the claims file, with a view to determining his PSA level at that time, if tested.  If the RO/AMC concludes that this record does not exist or that further efforts to obtain it would be futile, the Veteran must be notified of this fact and all efforts to obtain it must be documented and associated with the file. 

2. If the Veteran's PSA level from the November 2008 blood work is obtained, it should be sent to the July 2010 VA examiner.  The examiner should discuss whether the result affects her opinion as to whether testosterone therapy caused or aggravated his prostate cancer.  The claims file and a copy of this REMAND should be provided to the examiner for review.  If that examiner is not available, the PSA level result from November 2008 should be sent to another VA examiner with appropriate expertise.  The Veteran should not be scheduled for an examination. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



